In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-688V
                                       Filed: July 18, 2017

 * * * * * * * * * * * * *                     *   *
 DIANA M. DOBBS,                                   *       UNPUBLISHED
                                                   *
                 Petitioner,                       *       Decision on Joint Stipulation;
 v.                                                *       Allergic Encephalomyelitis; Post-Vaccine
                                                   *       Neuropathy; Influenza (“Flu”) vaccine
 SECRETARY OF HEALTH                               *
 AND HUMAN SERVICES,                               *
                                                   *
          Respondent.                              *
 * * * * * * * * * * * * *                     *   *

Jessica Hayes, Esq., Murray Law Firm, New Orleans, LA, for petitioner.
Glenn MacLeod, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On October 12, 2012, Diana M. Dobbs (“Ms. Dobbs” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
she developed allergic encephalomyelitis and/or post-vaccination neuropathy as a result of
receiving a trivalent influenza vaccination on or about October 12, 2009. See Stipulation, filed
July 18, 2017, at ¶¶ 1-4. Respondent denies that the flu vaccination caused petitioner’s injuries.
See Stipulation at ¶ 6.




        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).



                                                       1
         Nevertheless, the parties have agreed to settle the case. On July 18, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.
Respondent agrees to issue the following payment:

        a. A lump sum of $5,394.16, which amount represents reimbursement of a lien for
           services provided to petitioner, in the form of a check payable jointly to petitioner
           and
                             Louisiana Department of Health
                             Attention: Weldon J. Hill, II
                             Post Office Box 3836
                             Baton Rouge, Louisiana 70821

                Petitioner agrees to endorse this payment to the State of Louisiana; and

        b. A lump sum of $ 150,000.00 in the form of a check payable to petitioner, Diana M.
           Dobbs. This amount represents compensation for all damages that would be available
           under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this Decision.3

        IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2